           Case 1:19-cv-06322-MKV Document 75 Filed 08/03/20 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #:
                                                                              DATE FILED: 8/3/2020
 JOHN DOE,

                              Plaintiff,
                                                                   1:19-cv-06322-MKV
                      -against-
                                                                        ORDER OF
                                                                        DISMISSAL
 CITY OF NEW YORK, et al.,
                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

         It having been reported to this Court by the Parties that this case has been settled, it is

hereby

         ORDERED that the Post-Discovery Conference scheduled for August 5, 2020 is

adjourned sine die.

         IT IF FURTHER ORDERED that the above-captioned action is discontinued without

costs to any party and without prejudice to restoring the action to this Court’s calendar if the

application to restore the action is made by September 5, 2020. If no such application is made

by that date, today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On

Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                        _________________________________
Date: August 3, 2020                                    MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
